Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered. 
Claims 1-12 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pincu et.al.  (U.S Patent Application Publication 2006/0082222; hereinafter “Pincu”).

    Regarding claims 1, 7,  Pincu discloses, A system for use in monitoring a data center environment, comprising: 
    a power distribution unit that receives power from first and second power sources and distributes power to rack mounted equipment[ “..rack mounted telecommunication equipment according the principle of the current invention, comprising a rack 10 securing a plurality of power supplies 100, a management module 110, a power sourcing device 120..”, 0059;” First power shelf 210 acts as a first power source and second power shelf 220 acts as a second power source..”, 0066; ( i.e the power supplies with the management module corresponds to the power distribution unit)], said power distribution unit including a power distribution unit communications module for communicating with external devices via a data network communications protocol[ “The active management module 110 is in communication with each of the modules drawing power from power supplies 100, such as power sourcing device 120, power managed module 140, switch 150 and switch having on board power supply 200, and obtains an indication of the power requirements from each of the modules…”, 0067; “Power over Ethernet (PoE) is a technology enabling the delivery of power to powered devices (PD) from a power sourcing equipment (PSE) over communication cabling..”, 0005; 0071;“A data connection is exhibited between management module 110 and each power manager 320…”, 0075; “management module 110 further receives data regarding the priority level of each port to which a PD requesting power may be attached. Advantageously management module 110 thus has available an overall map of all connected PoE devices, modules and their priorities, enabling power to be allocated according to priority irrespective of the PoE managing circuit 470 to which a port is connected. management module 110 further receives data regarding the priority level of each port to which a PD requesting power may be attached. Advantageously management module 110 thus has available an overall map of all connected PoE devices, modules and their priorities, enabling power to be allocated according to priority irrespective of the PoE managing circuit 470 to which a port is connected..”, 0076 ; ( i.e the management module included in the power distribution unit communicating with powered devices via Ethernet protocol/ standards)]; 
      at least one intelligent rack mounted device, said intelligent rack mounted device including a device communications module for communicating with said power distribution unit via said power distribution unit communications module[ “The active management module 110 is in communication with each of the modules drawing power from power supplies 100, such as power sourcing device 120, power managed module 140, switch 150 and switch having on board power supply 200, and obtains an indication of the power requirements from each of the modules. Power is allocated to each of the modules according to pre-defined criteria, and the modules are operative to draw power in accordance with the allocation..”, 0067; Fig. 4A; “..System 400 comprises a plurality of power supplies 100 each exhibiting a status indicator signal 405, and a current indicator 410; a management module 110; a PoE device 420; a switch having on board power supply 200; and a PoE enabled switch 450. PoE device 420 comprises a hot swap controller 305, a power meter 310, a power manager 320..”, 0071; Fig.4A; (i.e . each of the PoE managed module corresponds to an intelligent rack mounted device and the Power manager of the respective PoE managed module corresponds to a device communications module communicating with the management module )] so as to enable monitoring of one or more defined conditions via said intelligent rack mounted device and said power distribution unit[ “..pre-defined criteria..”, 0067;”.. in the event of a failure of one or more power supply 100, management module 110 responsive to the change in the respective status indicator 405 is operable to look up the appropriate actions in the pre-stored power scenario table, and broadcast a scenario number to each power manager 320. The use of a look up table and pre-transmitted scenarios enables management module 110 and power managers 320 to react insufficient time so as to reduce consumption thereby limiting the amount of time for which an overload condition may be present.”, 0077; “Each power manager 320 is preferably operable to receive a power budget from management module 110 and to control the operation of the respective operating circuit 330, 460 in accordance with the received budget. Thus, power manager 320 functions as a local power budget supervisor..”, 0078; 0081; Fig.4B ]. 
         Regarding claims 2 and 8, Pincu discloses wherein said power is distributed to said rack mounted equipment comprise a power strip[“..a power strip 50..”, 0057] .  
     Regarding claims 3 and 9, Pincu discloses wherein said intelligent rack mounted device comprises an intelligent plug strip[0057;0071].  
      Regarding claims 4 and 10, Pincu discloses  wherein said one or more defined conditions relate to one or more of power capacity, powered distribution configuration, power status, security status, environment status, energy usage, and power quality in a data center[0076-0077] .  
      Regarding claims 5 and 11, Pincu discloses  a controller, in communication with said power distribution unit via a data network, for receiving information from said power distribution unit regarding said one or more defined conditions[ “.. a PoE managing circuit 470, management module 110 communicating the received priority setting to PoE managing circuit 470 via the respective power manger 320..”, 0078; Fig. 4A].  
      Regarding claims 6 and 12, Pincu discloses , wherein said controller is further operative for controlling operation of said data center in relation to said one or more defined conditions[0078; 0099] .  
        
Response to Arguments
          Applicant’s remarks filed on 12/05/2022 have been considered and the claims(1-12) are rejected as set forth in this office action as anticipated by Pincu .

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diab et. al., U.S Patent 7,478,251 teaches a controller in PSE (Power Sourcing Equipment) controls how to provision uninterruptible power through corresponding ports (and cables) of the PSE to network devices
Farkas et al., U.S Patent Application Publication 2006/0044117, teaches mapping power system components and a data collection system to prevent overloading of power distribution system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                      

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187